Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malaika Tyson on June 22, 2022.
	Claim 31 was amended to read as follows:
--Claim 31. 	The method of claim 23, wherein said analyzing said diluted blood
sample to determine at least one physical parameter of said blood cells comprises analyzing to determine a number of platelets or analyzing to determine hemoglobin content. –
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/053,407 is being allowed since none of the prior art of record, including the closest prior art references to Wu et al (US 2014/0273061) and Riesgo et al (US 5,935,857), teach or fairly suggest an aqueous concentrated reagent composition comprising a hemoglobin ligand, at least one metal sulfate, at least one phosphate based buffer, and at least one antimicrobial agent, wherein the reagent composition is defined as being “concentrated” by virtue that it must be diluted by a dilution factor of between 10 and 20 in order to provide a working concentration reagent composition which is suitable for mixing with a blood sample in order measure parameters of the blood sample on a hematology analyzer, and wherein the reagent is stable when stored at a temperature of about 2oC to 30oC for at least one year after date of manufacture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 22, 2022